DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. US 2008/0258278.
Regarding claim 17, Ramos teaches an electronic package (e.g., Fig. 33A), comprising: 
a supporting structure including a metal member having a plurality of conductive posts (e.g., a lead frame member including conductive posts 917, 900 and 915, Fig. 33A, [140], [141]) and a protective layer (e.g., a layer (not labeled) between 900 and 905 attaching (bonding) 900 to 905, which can protect 900 and/or 905, Fig. 33A) formed on the metal member; 
a carrier structure (e.g., 925, Fig. 33A, [141]: The term “carrier” is reasonably and broadly interpreted to as --substance for supporting another substance-- in view of a dictionary definition. In Ramos, 925 is a substance for supporting 900, thus Ramos teaches the claimed feature. Applicant did not specifically claim what the carrier structure refers to.) bonded onto the conductive posts (e.g., 917, 900, Fig. 33A) to stack the carrier structure on the metal member;
at least one electronic element (e.g., 905, Fig. 33A, [140]) disposed on the carrier structure; and 
an encapsulant (e.g., an encapsulant (not labeled), Fig. 33A, [142]) formed between the carrier structure and the metal member to encapsulate the protective layer and the conductive posts.
Ramos does not explicitly teach wherein the metal member is a copper frame.
Ramos, however, recognizes that a copper film forms a lead frame (e.g., [92], [26]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the lead frame of Ramos may be a copper frame for the purpose of serving as a stable carrier during the subsequent steps of manufacturing process for example (e.g., Ramos, [92]).
Regarding claim 18, Ramos teaches the electronic package of claim 17, further comprising a covering layer (e.g., 910 that can cover 905, Fig. 33A, [140]) formed on the carrier structure to cover the electronic element.  
Regarding claim 19, Ramos teaches a method for fabricating an electronic package (e.g., Fig. 33A), comprising: 
providing a supporting structure including a metal member having a plurality of conductive posts (e.g., a lead frame member including conductive posts 917, 900 and 915, Fig. 33A, [140], [141]) and a protective layer (e.g., a layer (not labeled) between 900 and 905 attaching (bonding) 900 to 905, which can protect 900 and/or 905, Fig. 33A) formed on the metal member; 
bonding a carrier structure (e.g., 925, Fig. 33A, [141]: The term “carrier” is reasonably and broadly interpreted to as --substance for supporting another substance-- in view of a dictionary definition. In Ramos, 925 is a substance for supporting 900, thus Ramos teaches the claimed feature. Applicant did not specifically claim what the carrier structure refers to.) onto the conductive posts of the supporting structure to stack the carrier structure on the metal member; and 
forming an encapsulant (e.g., an encapsulant (not labeled), Fig. 33A, [142]) between the carrier structure and the metal member to encapsulate the protective layer and the conductive posts.
Ramos does not explicitly teach wherein the metal member is a copper frame.
Ramos, however, recognizes that a copper film forms a lead frame (e.g., [92], [26]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the lead frame of Ramos may be a copper frame for the purpose of serving as a stable carrier during the subsequent steps of manufacturing process for example (e.g., Ramos, [92]).
Regarding claim 20, Ramos teaches the method of claim 19, wherein an electronic component comprises at least one electronic element (e.g., 905 and/or 910, Fig. 33A, [140]), wherein the at least one electronic element is disposed on the carrier structure (e.g., Fig. 33A).  
Regarding claim 21, Ramos teaches the electronic package of claim 17, further comprising a plurality of conductors (e.g., layers (not labeled) between 917 and 925, which may be solders, Fig. 33A, [141]) formed on end surfaces of the conductive posts (e.g., 917, Fig. 33A, [141]), wherein the plurality of conductors comprise a solder material, and the carrier structure is bonded onto the conductive posts by the plurality of conductors (e.g., Fig. 33A).
Regarding claim 22, Ramos teaches the electronic package of claim 17, wherein the protective layer exposes end surfaces of the conductive posts (e.g., 900, Fig. 33A).  
Regarding claim 23, Ramos teaches the electronic package of claim 17, wherein the protective layer is a metal layer (e.g., the layer between 900 and 905 attaching (bonding) 900 to 905 may be a solder, [27], [99]).
Regarding claim 24, Ramos teaches the electronic package of claim 23 as discussed above.
Ramos does not explicitly teach wherein the metal layer comprises aluminum, stainless steel, iron, nickel or chromium.
Ramos, however, recognizes that the metal layer may be a solder (e.g., [27], [99]). It has been well known in the art that a solder material may include metals such as nickel, copper etc. to improve properties of the solder material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic package of Ramos to include the metal layer comprises nickel for the purpose of improving properties of the solder material for example.
Response to Arguments
Applicant's arguments filed on July 5, 2022 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Allowable Subject Matter
Claim 8, 9, 11 and 13-16 are allowed at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 8 that recites “forming a protective layer along a surface of the metal member on the metal member, wherein a contour of the protective layer is the same as that of the metal member” in combination with other elements of the base claim 8.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 24, 2022